*240Opinion by
Keefe, J.
At the trial the records in Stein v. United States (6 Cust. Ct. 443, C. D. 511) and Abstract 49359 were admitted in evidence and made a part of the record herein. Plaintiff’s witness, when shown the sample of a Tam O’Shanter octagon block, a part of the record in Abstract 49359, testified that the stones his company imports are identical, except for size, and that Tam O’Shanter rectangular polishing blocks also are the same, except for size and shape; that such rectangular polishing blocks of the 12 to 20 pounds selection include quite a range of sizes and as'an estimate at least 20 percent of such items would be 8 inches or less in each dimension; and that the octagon stones on the invoice described as measuring 8 inches would not include any stones measuring greater than that dimension. In view of the uncontradicted testimony and following the cases cited it was held that the Tam O’Shanter octagon polishing blocks measuring 6" by 7" by 4", or 8" by 4", and 20 percent 'of each item of the Tam O’Shanter rectangular polishing blocks, 12 to 20 pounds, established as measuring 8 inches or less, were entitled to free entry under paragraph 1692, as claimed. The protests were sustained to this extent.